DETAILED ACTION
Reasons for Allowance
Applicant’s amendments, filing of the terminal disclaimers over U.S. Patent No’s: 8,431,530, 8,669,226, 9,556,224, and 10,206,974, have overcome all rejections of record.  The instantly claimed invention is not taught or suggested by the prior art of record and is hereby allowed.

Terminal Disclaimer(s)
The terminal disclaimer filed over U.S. Patent No’s: 8,431,530, 8,669,226, 9,556,224, and 10,206,974 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the aforementioend has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAURY A AUDET/Primary Examiner, Art Unit 1654